 

 

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AMERICAN CIVIL LIBERTIES UNION OF
WASHINGTON, et al., No. C17-00562-MJP
Plaintiffs,

v. _okl)ER

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

Defendants.

 

 

Upon consideration of Defendants’ Consent Motion to Stay Case in Light of Lapse of
Appropriations, it is hereby

ORDERED that the motion is GRANTED; it is further

ORDERED that the above-captioned case, including the January 31, 2019 deadline for
filing dispositive motions, is hereby STAYED; it is further

ORDERED that Within thirty days of the restoration of appropriations for the

Department of Justice, the parties shall file a Joint Status Report updating the Court on the

status of the case and proposing a briefing schedule for dispositive motions, if necessary.

Consent Motion to Stay Case, _ -1 United States Department of Justice
Case No. 21 17-cv-00562-MJP Civil Division, Federal Programs Branch
1100 L St. NW Washington D.C. 20001
(202) 514-3367/

 

 

so oRDERED,rhiS 23 day of ,201_‘1.

M%»~

The l`ll'onorable Maréha J. Pechman

Presented by:
United States Department of Justice

By /s/

Jason Lee

United States Department of Justice
Civil Division, Federal Programs Branch
1100 L St. NW

Washington, DC 20001

Tel.: (202) 514-3367

Fax: (202) 616-8470

Email: J ason.Lee3 @usdoj . gov

JODY HUNT
Assistant Attorney General

ANNETTE L. HAYES
United States Attorney

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

Attorneys for Defendants
U.S. Department of Homelana' Securily and U.S.
Customs and Border Protectz'on

Consent Motion to Stay Case, n -2 United States Department of Justice
Case No. 2:17-cv-00562-MJP Civil Division, Federal Programs Branch
1100 L St. NW Washington D.C. 20001

(202) 514-3367

 

 

 

